CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-5 filed 03/29/19 Page|D.SOZ Page 1 Of 8

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WD No: l:lS-cV-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 4

 

'CaSe l:l$-Cy-OO€BZ_¢RJ;J-PJG ECF No. 50-5 filed 03/29/19 Page|D.SOS Page 2 of 8

1111 1111 UNITED STATES DISTRlcT COURT
1105 1115 WESTERN DISTRICT 011 MICHIGAN

 

---'JOHN HEYKOOP D/_B/A EAGLE

` “ :‘:.TOWING

Plainti-ff,.' 1
V ` : ' 1 - -`: `-- .` - ` " ' " caSeNo-:1:13-cv-00632

- '< 1_\/1_1€111@111'\1 STA-TE POLICE, and CAPT.- . HU‘ Robm j, gonker
` DAVID ROESLER;_COI\/H\'/IANDER, ' y

DI`STRICT€ MCHIGA_N STATE - -Mag. Phiilip_J. Gre¢n

P0L1<_:E F1RSTL'_15UTENANT ' ' - ` `

JEFFREY 111111“5- 51113'1‘

L`IEHTENAN 1 CHRIS¢MCINTIRE.

 

 

 

 

D€fendants.
' /

' 1055 S 151-51111311(1>55431) ~ Pau~ick S. Meyers (1>`81444)'
CbristGpher' S P5111513011(74350) 7 Assistant A‘c`torne`y General
FAHEY _SCHU_L.T; BURZYCH RHODES PLC Attomey for De`fendants ' '

7 ` At_tomeys 1b1 P15111‘c11`f ' f ' . 1 Civil L`it_igat1011 E111p10y1ne111 &
-_ 4151 Oke11105 Ro"ad__ - ' ' 7 . Elections Divisic`)_n_'
Okemos,“Micbiganj148-864 5 - .- P. O. BOX 30736
1 _1@1; (517) 331-0_1'00'_-_` ' f Lansing, 1\/11_ 43909 ‘_
' `- Fax; (5.17) 35`1¢5051-_* ` -_ ~ 1511 (517) 373~643'4
' i‘b11,1111“111@1sb11511"1:1)m ` ‘_ ' .= ' ` ` 111\;51‘5¢-1@1111011`15_511.111)11
c,35115151111:151511_115wco111 l 4
' /

 

PLAL\ITIFF’S RESPONSE 10 DEFENDANTS" FIRST SET 1511l
-- . 1NT1;11ROGATORIES AND REQUESTS 10 PRGI)UCE '

P15.111111`1` John Heykoop, he1eby responds to Defendzfnts’ F11st Set of

1nte110g51011es 511€1 Document Requests as follows:

, `CaS`e 1:18§cv>0'0632€RJJ-PJG ECF'NO. 50-5 filed -03/29/19 _Page|D.304 Page 3 of 8

 

7` 7`--Iiiterrogat0ries
_ l. State the name,address, and telephone number of each person Whorn Plaintiff
may call as a 77 lav Witness at 7 the trial of this action, including all such
`individualshansen Piaintirrs initial nigeias'ai~es, shafer each mail pmpa
state the substance of their  anticipated testimony 7
RESPONSE: A' list of §i`ich persons and their telephone nni_nber`s are attached l _7
7',believe that all snch persons have some level of knowledge of facts regarding the
7 _` allegations of the complaint bet at this»tirne I have not interviewed each of them
7 ‘ :_siicli that l can accuratelv anticipate their testimony 7 7
7 " 7 2 Desbri‘ee_ in detail.' all damages that P_laintit`t` claims he stiffered, both
7 personallvandidoing biisiness as=7Eagle Tovvirig, asia result of the incident
alleged intlie -'Comp_laint. 7 7
RESPONSEi My7`darnages 7ar'e_7 comprised o\-flost revenues,vvhich are the revenues l
Would have earned had 1 not been removed from the rio-preference towing lists.
- Tliese arebase'd upon historical experience With my business in the areas served by
7 ` the state police posts in vvhich my company ivas removed from the no- pi eference
` ~7 . lists lri addition 1 claim any punitive or exemplary damages permitted under the
v t laiv aS»Well as attorney fees 7 7 7
3. ldentii`yand cle_scribeany contractor arrangement, sueh as placement on a no-

preference:vvrecl<er zcalllist ("l\l_o'-Preference List"), that Eagle "l`owing has

_ CaSe lil_€_§_-C_V'-OQGSZ-FRJ.]-PJG ECF NO. 50-5 filed 03/29/19 Page|D.SOB Page 4 Of 8

‘ entered into or maintained with law enforcement agencies in the last seven (7)

7 years, 7inelud1n7g when such contract or arrangement hega;n and (it` applicable)

7 'When:_:it__ ended, how much revenue Eagle Towing has received for such

services and what percentage of liagle Towing's total revenue such contracts

or arrangements entailed for each applicable year.

7 RESPONSE l have been on the no-?prei`erence towing list Within the state police

_ posts served by Defendants for at least 7 years. l do not know the eXaet date when

this arrangement began Historically, the list has been a rotation of towing

companies that are called by law enforcement When vehicles are in need of towing,

'extrication impoundment, etc., as part of a stop,' investigation or response to a call.

With regard to ljeferidants’ posts, the arrangement Was unilaterally ended by them

7 7 on or about Novernber 713,201 7 (Hart Post) and December 77,714 2017 (Rockford Post).

The historical revenue due to state police calls off of the rio-preference list is being

caleulated. 1 need to subpoena the relevant 911 call centers to obtain data regarding

which calls weie nom §tate police and which calls Were from other law enforcement
When that informationis 7<1btained`,l 1 Will supplement this answer. '

7 41 ldentiiy the towing companies 7 on Defendants' No-Preference Lists that

Plaintift` 77alleges77 do not meet the requirements of Michigan` State Police

("MSP.'\') Ot`t`icial Order 481 and describe specifically how each company does

- Case`1:_lS-c\/-OQ_GS_Zr-_R.J.J-'P.]G ECF No. 50-5' filed 03/29/19 Page|D.SOG Page 5 018

not meet 7the:7requi7rements_7ot` MSP Ot`ticial 7Order 118, as claimed in Parag`raph
22 er niagara c¢mp`iaint.j 7 7
RESPONSE: Upon inyinformation and belie_f, the following is a non-exclusive list
of towing companies that are not in compliance with Ofiicial Order 48: Gundy’s
Garage, 7Oceana Auto, Neal’s Towing; Fiers Towing, Twin lCities, A2B Towing,
Central T_owing,. A_SA_P Towing, Stai`fords 7 Towing, Ravana Towing, Rainos
Towing, and _Rel_iableTowing. I_n response to my interrogatories and document
requests, Det`endants were to produce ali applications made by towing or wrecker
entities that are p1aced on the no-preferenceli_st, as well as all contracts, agreements,
requirements or certifications for those companies 1171 response to my discovery
requests, no such documentswere produced Thus, no such documents must be on
tile Yet these companies and others continue to.be called by your posts through
7 centrai dispatch 11 these companies have not made application (as l have done) and
have not provided the information and documentation required under Ofti cial Order
413,- then they`are in:_non-,~compliance. There may, of course, be other reasons that
they are in non-compliancebased upon what the content of their applicatinns if they
. had they submitted them 7 7
5 identify and describe every compiaint against law enforcement agencies or
officers made by Plaintiff or any Eagie Towing employee over the last seven

(7) years and whether such complaint resulted in litigation

Case 1:18-cv{0063_2jRJJ-PJG ECF No. 50-51i|ed03/29/19 Page|'D.SO? Page 6 018

RESPONSE: lnotitied the Shelby Administrator Chelsea Stratil about Shelby
7 police Chiet` Robert _Wilson s misconduct concerning salvage vehicle inspections 111
March 7 27071787 Andrew 77Heyl<oop contacted the Secretary of S_tates investigation
department on misconduct on Shane I-Iasty for his involvement of salvage vehicle
inspections and to o7i717r7 knowledge that investigation is pending

61 _Provide the following information concerning Plaintii`t`:

7 -A. 7 Fuil legal name, date andplace of birth; and Social Security Nurnber.

B. Complete employment and military history.

C. 7 Complete marital history

7 D. Complete family history, with the names, addresses, and telephone numbers
ot` relatives to the second degree of consanguinity. Ainy McConnell, Alyssa Seaver,
Amanda Van liuizen-

E. Cornplete educational history.

F. Disclosure 01 anyand all individuals who are dependent on Plaintiff for their
support both before-andat the time of the subject nicidents.7

G. Cornplete criminal history.

H. _ Complete litigation history, including all civil, probate and bankruptcy
matters in which-Plaintifi` was a party or a witness

7 77Rssroi\isn; 7

A. Joim seward neyi<eop, 02/01/1963 1\/11111¢1@ indiana 362_64_6050

CaSe lilS-CV-OOG$Z-R.].]-P.]G ECF NO. 50-5 filed 03/29/19 Page|D.SOS Page 7 018

` B. HeYkQOPS`!;U1o S7ales and EagleTowing (forrnally 17-1eyl<oop’s Towing 1983-
Present y 7 7 7
c. no Milaarynieory
:_ D. Objection:'the; request is overbroad and not reasonably calculated to` lead to
admissible evidence Without waiving this objection, _Defendant states:
Married Car_ol'7Anders0n (Heyl<oop) l\/iay 28th 1983~Present; Children: Arny
l\/lcConnell§Alyssa _Seaver; Arnanda 7Van Huizen.
E.7 High ':S-chool 1_`77§777eg71'7e7e. 7 _
\F. Carol Anderson Heykoop
7_ G. None 7
y H. 111 the 907’.737 my company was sued in Oceana County by the _Village of Shelby-.
The suit was dismissed-
7. State the name,7 address, and telephone number of each person whom Plaintift`
expects may be called as an expert witness at the trial of this action, including all
such individuals named.in Plaintiffs Initial Disclosnres, and for each such person
state: ' 7
A. 7 The contents of al7_ll7facts,-opinions, and conclusions to which that person may
. be expected totestify. _7 7_
' B. A summafy of 71:he grounds for each opinion to which that person may be

expected to testify. 7

' CaSe-1218-CV-00632-R.].]-P.]G ECF NO. 50-5 filed 03/29/19 Page.|D.SOQ Page 8 018

C. The rate, arnount,l or method that that person is being compensated

1 RESPONSE:

R70n Meyers Police Towers of Arnerica Expert Witness 35+ years insurance
adjusting 7 7 7

740-584-91)40

Bill 1 Giorgis Mil<es Wrecl<er service expert witness with 30+ years towing
7 experience..
989 7575 l133 ,

1t777 is unknown at this time what the compensation will be

 

stare or MicanAN` ) '

»¢ . _ _ _ _)ss
coUNTYor_ - y )`

On this 4 73 ¢/L day of Decernber, 2018 John 117e7yl<oop, having been duly
sworn and under oath before me did aver that the above answers to interrogatories
were true to the best of his knowledge and belief and executed the foregoing
instrument and acknowledged the same to be his free act and deed.

 

 

t LZ/d;fy,¢ @af ' , Notary Public ~
State of Miciiigan, County of M§_@D/)
My Cornmission Expires:

Acting in the Connty of

. ;,. _.. lach oLns, usery rises
w of Michigan County of Muskegoli
W`&mnmzssmn Expires 11102!201§??'~

As jro osiscrioNS-{

